ON RETURN TO REMAND
McMILLAN, Judge.
On return to remand, the trial court filed a case action summary, indicating that the appellant’s original petition of writ of habe-as corpus was returned to him and that he amended the petition to comply with the form provided in Rule 20.6(a), A.R.Crim.P. Temp. The trial court thereafter transferred the appellant’s petition to Washington County, where the trial court found that the proper venue for the appellant’s petition lay.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.